Title: To George Washington from Ségur, 30 September 1791
From: Ségur, Louis-Philippe, comte de
To: Washington, George

 

Sir,
Paris 30th septr 1791.

When I had the honor to bear Arms under the orders of your Excellency, I often formed a wish to become a citizen of that Country where I found so much liberty, wisdom, courage and virtue. Friendship and liberty have united France & America, and a Frenchman may become an American by remaining faithful to the politics and principles of his own Country. The wish which I formed is about to be accomplished, I have bought the land called Eden Park in the County of New Castle near Wilmington, of Mr Robert Morris; and the connections which I formed with your Country by my acquaintances and by my admission into the society of the Cincinnati will be drawn still more close by this acquisition. I hope your Excellency will take it in good part that I have presumed to inform you of this operation, which proves the Sincerity of the desire which I had of bringing myself near to you. Inheriting the sentiments of M. de Chatellux, and partaking of all those of my friend M. de la fayette, I am persuaded that the Attachment which I have vowed, is dignified by the solidity of the man who inspires it, and I dare count with Confidence upon your goodness. The events which have taken place in my Country, the outrages inseprable from a revolution, the agitation that follows the conquest of liberty; will not yet permit me to determine with certainty on the moment when I can put in execution my design of going to America. I can only say that I shall lose no time that I can possibly avoid, and I shall go with eagerness to enjoy the good fortune of a people who have broken their fetters with so much courage—who have established their constitution with so much prudence, and who have confided the care of their repose to the wisdom of a general whose courage has secured their liberty. Receive, I pray you, the homage of those respectful sentiments with which I have the honor to be sir, Your Excellency’s most humble & most Obedt Servt

Louis sigeur

